NOTICE OF ALLOWANCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/2021 has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John Conour on March 8, 2021.
The application has been amended as follows: 
Cancel claims 1-37. 

Amend claim 38 as follows and ALLOW:
 	“A method of delaying progression or development of colorectal cancer in a subject in need thereof, the method comprising:
a) obtaining a sample comprising colorectal tumor tissue and/or a stool sample from a subject who has colorectal cancer;
b) detecting a level of Fusobacteria in the sample using polymerase chain reaction (PCR);
c) administering an effective amount ofa beta-lactam or a nitroimidazole to the subject if the level of Fusobacteria in the sample is higher than a reference level of Fusobacteria obtained from a subject without colorectal cancer; and


Allow claim 39.

Enter new claims 40-55 as follows and ALLOW:

Claim 40 (new): 	The method of claim 38, wherein the beta-lactam is selected from the group consisting of a penicillin, a cephalosporin, a monobactam, and a carbapenem.
Claim 41 (new): 	The method of claim 38, wherein the nitroimidazole is selected from the group consisting of metronidazole, tinidazole, and nimorazole.
Claim 42 (new): 	The method of claim 38, wherein the beta-lactam or the nitroimidazole is administered systemically.
Claim 43 (new): 	The method of claim 38, wherein the beta-lactam or the nitroimidazole is administered in an oral composition formulated for delivery to the subject’s colon.
Claim 44 (new): 	The method of claim 38, wherein the beta-lactam or the nitroimidazole is administered rectally.
Claim 45 (new): 	The method of claim 38, wherein the subject is a human subject.
Claim 46 (new): 	The method of claim 38, wherein the Fusobacteria is Fusobacterium nucleatum.
Claim 47 (new): 	A method of delaying progression or development of colorectal cancer in a subject in need thereof, the method comprising:
a) obtaining a sample comprising colorectal tumor tissue and/or a stool sample from a subject who has colorectal cancer;
b) detecting a level of Fusobacteria in the sample using polymerase chain reaction (PCR);
c) administering an effective amount of a beta-lactam or a nitroimidazole to the subject if the level of Fusobacteria in the sample is higher than a reference level of Fusobacteria obtained from a subject without a Fusobacteria infection; and
d) delaying progression or development of the colorectal cancer in the subject by decreasing the level of Fusobacteria in the subject’s colon.

Claim 48 (previously presented): 	The method of claim 47, wherein the level of Fusobacteria in the sample is detected using quantitative PCR.
Claim 49 (new): 	The method of claim 47, wherein the beta-lactam is selected from the group consisting of a penicillin, a cephalosporin, a monobactam, and a carbapenem.
Claim 50 (new): 	The method of claim 47, wherein the nitroimidazole is selected from the group consisting of metronidazole, tinidazole, and nimorazole.
Claim 51 (new): 	The method of claim 47, wherein the beta-lactam or the nitroimidazole is administered systemically.
Claim 52 (new): 	The method of claim 47, wherein the beta-lactam or the nitroimidazole is administered in an oral composition formulated for delivery to the subject’s colon.
Claim 53 (new): 	The method of claim 47, wherein the beta-lactam or the nitroimidazole is administered rectally.
Claim 54 (new): 	The method of claim 47, wherein the subject is a human subject.
Claim 55 (new): 	The method of claim 47, wherein the Fusobacteria is Fusobacterium nucleatum.
Reasons for Allowance
The claimed invention is drawn to methods of delaying progression or development of colorectal cancer in a subject in need thereof, comprising administering a beta-lactam or a nitroimidazole to a colorectal cancer patient identified as suffering from a Fusobacterial infenction.  In the previous Action mailed on 4/15/2020, the claims were rejected as lacking enablement and as being prima facie obvious under 35 U.S.C. 103(a).  The rejection under 35 U.S.C. 112, first paragraph, has been withdrawn in view of Applicant’s arguments, which persuasively demonstrate that treatment of a Fusobacterial infection in a patient suffering from colorectal cancer is effective in delaying progression or development of colorectal cancer.  Indeed, Bullman et al (Science 358:1443-1448, 2017) – cited as Exhibit A in Applicant’s Arguments – demonstrate that ”treatment of mice bearing a colon cancer xenograft with the antibiotic metronidazole reduced Fusobacterium load, cancer cell proliferation, and overall tumor growth” (Abstract).  The rejection 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRAIG D RICCI/Primary Examiner, Art Unit 1611